ACCEPTED
                                                                                                       03-17-00482-CV
                                                                                                             21332943
                                                                                             THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                    12/15/2017 4:28 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                         No. 03-17-00482-CV

                                                                                       FILED IN
                                                                                3rd COURT OF APPEALS
                                    In the Third Court of Appeals                    AUSTIN, TEXAS
                                            Austin, Texas                       12/15/2017 4:28:32 PM
                                                                                    JEFFREY D. KYLE
                                                                                         Clerk
                                        River City Drywall, LP

                                    Appellant and Cross-Appellee

                                                    v.

                                   Eric Hanlon and Nalinh Hanlon

                                   Appellees and Cross-Appellants


             On Appeal from the 98th Judicial District Court of Travis County, Texas
                          Trial Court Cause No. D-1-GN-15-002089

                    APPELLANT’S AND CROSS-APPELLANTS’ JOINT
                   MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        1.      Appellant’s Brief is due on December 18, 2017. Cross-Appellants’ Brief is due on

January 5, 2018. Appellant and Cross-Appellants jointly request an extension of time until

February 5, 2018 to file their respective Brief .

        2.      The parties to this appeal are also parties in a federal declaratory judgment action

case in Case No. 1:17-CV-00853-SS, styled Mid-Continent Casualty Company v. River City

Drywall Services, LP, Eric Hanlon and Nalinh Hanlon, in the United States District Court,

Western District of Texas, Austin Division. The declaratory judgment action specifically

involves coverage issues related to the Judgment being appealed herein. The parties mediated

the federal declaratory judgment action on December 6, 2017 with mediator Paul J. Van

Osselaer.

Appellant’s and Cross-Appellants’ Joint Motion for Extension of Time to File Brief
Page 1 of 3
        3.      Although the matter was not resolved on December 6, 2017, the parties have

extended negotiations.

        4.       A successful mediation in the federal declaratory judgment would likely obviate

the necessity of the appeal herein for all parties. In addition, minimizing appellate expenses to

the parties during post-mediation negotiations could at increase the likelihood of a successful

mediation. Therefore, in the interest of judicial economy, Appellants and Cross-Appellants

jointly request an extension of time to file their respective Briefs until February 5, 2018.

        5.      This is Appellant’s and Cross-Appellants’ second request for an extension to file

their Brief and it is not sought for the purposes of delay, but so that justice may be done.

        FOR THE FOREGOING REASONS, Appellant and Cross-Appellants jointly request

that the Court grant this motion and extend the deadline to file their Brief until February 5, 2018.

                                        Respectfully submitted,

                                        KIESTER CICCONE BOLLIER, LLP
                                        611 W. 14th Street
                                        Austin, Texas 78701
                                        (512) 477-5796 Telephone
                                        (512) 477-5821 Facsimile

                                        By:     /s/Anthony F. Ciccone
                                                Anthony F. Ciccone
                                                State Bar No. 24040692
                                                tony@klclawyers.com
                                                Emily E. Landeros
                                                State Bar No. 24095477
                                                emily@klclawyers.com

                                        ATTORNEYS FOR CROSS-APPELLANTS




Appellant’s and Cross-Appellants’ Joint Motion for Extension of Time to File Brief
Page 2 of 3
                                        CHAMBERLAIN MCHANEY
                                        301 Congress Ave., 21st Floor
                                        Austin, Texas 78701
                                        (T) 512-474-9124 | (F) 512-474-8582

                                        By:     /s/ Adrian Ciechanowicz
                                                David E. Chamberlain
                                                SBN: 04059800
                                                (E) dchamberlain@chmc-law.com
                                                Adrian Ciechanowicz
                                                SBN: 24045659
                                                (E) aciechanowicz@chmc-law.com

                                        ATTORNEYS FOR CROSS-APPELLANTS

                               CERTIFICATE OF CONFERENCE

     I hereby certify that on December 15, 2017 I spoke with Adrian Ciehanowicz,
Chamberlain & McHaney, and we agreed to jointly submit this Motion.

                                                /s/Anthony F. Ciccone
                                                Anthony F. Ciccone


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on Adrian
Ciehanowicz, Chamberlain & McHaney, by telephonic document transfer to 512-474-8582, or
by e-mail this 15th day of December, 2017.

                                                        /s/Anthony F. Ciccone
                                                        Anthony F. Ciccone
                                                        Emily E. Landeros




Appellant’s and Cross-Appellants’ Joint Motion for Extension of Time to File Brief
Page 3 of 3